Title: To Alexander Hamilton from Yelverton Peyton, 15 May 1800
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Wilmington State of Delaware May 15th. 1800
          
          The day before yesterday Major Cass announced an order, directing me to hold myself in readiness to march the recruits at this place in 10 or 12 days to Pittsburg—To do this without an advance of four months pay would occasion me to sacrifice property that I cannot do—therefore if the advance cannot be made you will please accept my resignation—although it may be unprecedented to make an advance so large. Yet if it is done the U.S. will only have done as they have been done by; for I have lain out of my pay six months at a time, and more than once, and neither will there be any risk as I shall at all times have sufficient property attached to my person to reimburse in case of my death.
          The circumstance of my wanting money has been owing to the enormous expence I have been at in reestablishing of my health—It may be truly said enormous when you take into view my grade in the army—I have spent upwards of 1000 Dollars and not a penny returned by the public, even my Doctors Bills were refused by the minister of war, which were incurred during my  illness in Philada.—and when under report to you—
          I am with much respect Sir Yr. Ob. H. St.
          
            Signed Y. Peyton
            L 1st. Regt.
          
          Genl. Hamilton
        